DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 November 2022 has been entered.
Claims 1-5, 7-10, 14-22 as amended are pending, with claims 8-10 and 14 withdrawn.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites a hardness of 3H or more. The specification as filed does not set forth this characteristic. An example of the specification has a measured hardness of 3H, but there is no disclosure of higher (or lower) hardness. Claim 21 recites an adhesion force of class 0 or stronger. For similar reasons, while an example of the specification is measured at that adhesion force, there is no disclosure of stronger adhesion force.

Claim Rejections - 35 USC § 103
Claim(s) 1-5, 7, 15-17, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,749,946 (“Xu”) in view of WO 2004/098796 A1 (“Zhou”) and US 7,597,935 (“Xu B”).
As to claims 1, 15, and 19, Xu teaches a coating composition for chrome plated plaque, having a urethane resin, and N-phenyl-gamma-aminopropyltrimethoxysilane (8:8-20), which is a compound of formula (I) of claim 15, where R1 is N-phenyl-3-aminopropyl, m is 1, and each R2 is methyl, and is therefore a dehydration condensation type silica compound. Xu teaches the recited pencil hardness (5:9-11).
Xu differs from the claims in that Xu is silent as to the chromium plating being on a resin substrate; however, it is known from Zhou, that chrome may be plated onto ABS (as required by claims 1 and 19) and coated with organic resin compositions having silane coupling agents, and as such, the use of the resin composition of Xu on chrome plated resin would be an obvious application of the coating of Xu.
Xu does not teach subjecting plating layer to the recited treatments. However, Xu B teaches preparing a chrome substrate for a polymer coating by an acid treatment (abstract) and silane treatment prior to coating, thereby improving adhesion of a coating to a chrome substrate (para. 0011). As such, pretreating a chrome substrate with acid would be an obvious modification suggested by Xu B to improve polymeric adhesion.
As to claims 2-4, Xu teaches forming a polyurethane film of a thickness between 5 and 200 microns (2:55-60), which overlaps each of the ranges of claims 2-4, and as such, the recited thicknesses are an obvious modification suggested by Xu.
As to claim 5, while not exemplified, Xu teaches the coating may include pigments and/or dyes for providing a tinted film (2:59-62).
As to claim 7, Xu does not teach a part for a vehicle. However, Zhou teaches coated chrome plated ABS, and teaches the parts formed are suitable for automotive (vehicle) components (2:27-30), and as such, vehicle components are an obvious end use for coated chrome plated pieces.
As to claim 16, Xu teaches using 0.05 to 5 % by weight of the silane coupling agent in a urethane composition.
As to claim 17, as an initial matter, claim 17 is interpreted to mean that wt % of the coating agent is taken against the total amount of coating agent inclusive of solvent, supported by applicant’s example, p. 36, ll. 8-15, which shows examples where 65 wt% of the coating agent is solvent.
	Claim 17 is directed to a plated product having a coating layer, however, which includes dried coating layers, and as such, the wt % of added resin is deemed to be a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Xu is silent as to the amount of resin in the coating agent. However, Xu teaches the coating compound having the silica compound and resin. As such, this is deemed equivalent to a coating formed by a coating agent having an amount of solvent such as to provide the recited wt % of silica compound and added resin.
	As to claim 20, Xu teaches that the polyurethane may be formed from polyacrylic polyols (3:15-25), thus comprising an acrylic resin.
	As to claim 21, Xu does not discuss the adhesion force but teaches the use of adhesion promoters. Furthermore, Xu teaches that 100 % adhesion can be achieved on an adhesion test (8:8-20), in a crosscut grid test (6:40-55). Given the coating’s utility for achieving high adhesion, and given the identity in coating materials, it would be obvious to achieve the same adhesion force with the coating of Xu.
	
Claim(s) 1-3, 7, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,026,826 (“Yoshida”) in view of WO 2004/098796 A1 (“Zhou”) and US 7,597,935 (“Xu B”).
	As to claims 1, 15, 18-20, and 22, Yoshida teaches a surface coating material for transparent or mirror materials (abstract) comprising alkoxysilane compounds and monomers of the following formula

    PNG
    media_image1.png
    81
    177
    media_image1.png
    Greyscale
which are acrylate monomers, and as such, when polymerized, are acrylic resins as required by claims 1 and 20. Yoshida teaches the silicon compound may be added to a polymer of the acrylic monomer (7:39-44). Among the types of silicon compounds are N-(β-aminoethyl)-γ-aminopropyl-trimethoxysilane (9:50-56), which meets formula (I) of claim 15 where R1 is N-2-(aminoethyl)-3-aminopropyl, m is 1, and R2 is methyl, and tetraethoxysilane (example 11, table 2) as required by claims 18 and 22, and as such, Yoshida teaches dehydration-condensation type silica compounds as required by claim 1. 
While not exemplified on chrome, Yoshida teaches that coatings of the composition can achieve hardness in excess of 3H (Tables 1 and 2).
Yoshida teaches that the coating provides antifogging and abrasion resistance (abstract) to various surfaces, including chrome plated surfaces (11:45-55), but does not teach chrome plated ABS. However, it is known from Zhou, that chrome finishes may also be plated onto ABS (as required by claims 1 and 19) and coated with organic resin compositions with hydrolyzable silanes, and as such, the use of the resin composition of Yoshida on chrome plated resin would be an obvious application of the coating of Yoshida to reduce fogging and provide abrasion resistance. 
Yoshida does not teach subjecting plating layer to the recited treatments. However, Xu B teaches preparing a chrome substrate for a polymer coating by an acid treatment (abstract) and silane treatment prior to coating, thereby improving adhesion of a coating to a chrome substrate (para. 0011). As such, pretreating a chrome substrate with acid would be an obvious modification suggested by Xu B to improve polymeric coating adhesion.
	As to claims 2 and 3, Yoshida teaches coating thicknesses between 9 and 20 micrometers (tables 1-3), which overlaps the recited ranges of claims 2 and 3, and as such, thicknesses in the recited range appear to be an obvious modification of the coating of Yoshida.
	As to claim 7, Yoshida teaches the coating may be used for vehicle parts (1:20-21).
	As to claim 16, this claim is directed to a plated product having a coating layer, however, which includes dried coating layers, and as such, the wt % of added resin is deemed to be a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Yoshida does not teach the recited amount of silica compound in the coating agent. However, Yoshida teaches the coating compound having the silica compound and resin. As such, this is deemed equivalent to a coating formed by a coating agent having an amount of solvent such as to provide the recited wt % of silica compound, and such the coating of Yoshida is deemed to be equivalent to the recited coating.
As to claim 17, Yoshida exemplifies compositions having approximately 30 percent by weight of acrylate compounds (examples 1-3), which polymerized provide approximately 30 wt % of the added resin.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
1.	Applicant notes that the prior art previously recited does not discuss the pretreatment of the chrome layer with acid, alkali, or plasma. However, Xu B teaches such a pretreatment, for the same purposes as stated. The Office notes that, on review of applicant’s examples, that such pretreatment does not appear to be necessary to achieve the desired effect, since none of the examples appears to incorporate this method step.
2.	Applicant’s arguments concerning the application of Zhou are unpersuasive for similar reasons; first, the pretreatment prior to coating is known in the art from Xu B; second, the coatings of Zhou appear to achieve both high hardness and adhesion.
3.	Applicant’s arguments concerning the application of Yoshida are likewise unpersuasive, since the pretreatment is known from Xu B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764